An unpub|ishéld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME CouRT
` oF
NEvAoA

(O) l947A ‘

 

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

ANTONIO RICHARD, No. 63587
Petitioner,

vs. 

DWIGHT NEVEN, WARDEN, F L E D
Respondent. SEp 1 8 2013

¢LEY Séf,z'§).»‘~é"z°§‘”é`c'§um
ny DEPUTY CLERK
ORDER DENYING PETITION

This is a proper person petition for a writ of mandamus.
Petitioner asks this court to direct the district court to consider his second
post-conviction petition for_ a writ of habeas corpus on the merits and
excuse any procedural bar. We have reviewed the documents submitted in
this matter, and without deciding upon the merits of any claims raised
therein, we decline to exercise original jurisdiction in this matter. See
NRS 34.160; NRS 34.1’70. Accordingly, we

ORDER the petition DENI

éibbons

Douglas

Saitta

cc: Antonio Richard
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk